                                                                       L.f VV':t      r a.x ot:rvt:r
      Case 1:19-cv-05434-VM-RWL Document 350 Filed 12/23/19 Page 1 of 3


Pantelis Michalopoulos
202 429 6494
pmichalopoulos@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 ma in                                                          r·
WWW steptoe.com                                                                  l'SDC SDNY
                                                                                 t >OClJ M El\T
                                                                                 ELECTRONICALLY FILED
December 15, 2019                                                                DOC #:   ,
                                                                                 DATE FILED!/~
                                                                                                  tf:t_ :JLf c_
BYFAX

The Honorable Judge Victor Marrero
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re:      State of New York et al. v. Deutsche Telekom et al., No. 1 :19-cv-05434-VM

Dear Judge Marrero:

We write on behalf of non-party DISH Network Corporation. The defense in the above-
captioned case intends to call as a witness Charlie Ergen, founder and Chairman of DISH. Mr.
Ergen will testify about DISH's history as a longtime market disrupter, DISH's plan to provide
low-priced mobile wireless service to consumers from day one after the merger in question is
consummated, and the company's plans and incentives to build a 5G network.

While most of that testimony can proceed in open court, Mr. Ergen intends to testify about two
topics involving especially sensitive material-DISH's financial model for its consumer wireless
service, and its negotiations with potential strategic partners. While fully cognizant of the right of
public access, DISH requests that the courtroom be closed for the limited portions of testimony
concerning these two topics. Magistrate Judge Lehrburger has already opined that DISH's
confidentiality interests appear to more than offset the presumption in favor of public access to
judicial documents in connection with these two categories of information, and the nature of the
testimony on these two subjects does not easily lend itself to the format employed in this trial so
far to shield other confidential information.

The two areas specifically include:

      1. DISH's consumer wireless financial model. In advance of its expected entry as the
         nation's fourth wireless carrier, DISH has created a detailed analysis of its planned
         wireless business, which includes its anticipated revenues, margins, chum, amount of
         network capital expenditures, and customer acquisition costs, among many other figures.
         This material would be of great interest to DISH's competitors (including Defendant T-
         Mobile).

      2. DISH's strategic partnership discussions. DISH already conducted high-level discussions
         with various companies who have expressed interest in partnering with DISH on various
                                                               .t<ax oerver .:J/VV'::I:
-   't   Case 1:19-cv-05434-VM-RWL Document 350 Filed 12/23/19 Page 2 of 3



     The Honorable Judge Victor Marrero
     December 15, 2019
     Page2

            aspects of its 5G consumer wireless service. The identity of these potential partners and
            the substance of such discussions are highly confidential.

     We recognize the inconvenience that this step may pose to the court and acknowledge the
     public's right to observe trial proceedings. In his order regarding use of confidential information
     at the trial, however, Magistrate Judge Lehrburger did indicate the courtroom could be closed
     when appropriate. See ECF 324 at 3 ("Where questioning of a witness is likely to reveal
     Confidential information, the courtroom should be ciosed for the witness's testimony.").
     Moreover, the Court has approved the confidentiality procedures proposed by non-parties Altice,
     AT&T, and Comcast, which include closing the courtroom where appropriate. Id. This ruling
     includes DISH. See Tr. Dec. 5, 2019 Status Conference at 74:4.

     Magistrate Lehrburger has defined "Confidential" to mean "documents or information containing
     highly sensitive competitive business information that the parties believe in good faith are
     compliant with the precedent of, and would survive scrutiny by, the Second Circuit Court of
     Appeals." ECF 324 at 2.

    The two categories described above meet this standard, and qualify as trade secrets or other
    confidential research, development, or commercial information under Fed. R. Civ. P.
    26(c)(l)(G). The type of information that DISH seeks to protect is routinely considered
    confidential by both businesses and courts. See In re New York Times Co. to Unseal Wiretap &
    Search Warrant Materials, 577 F.3d 401,410 (2d Cir. 2009) ("'When litigation requires
    disclosure of trade secrets, the court may disclose certain materials only to the attorneys
    involved."); Encydopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606,612
    (S.D.N.Y. 1998) ("Potential damage from release of trade secrets is a legitimate basis for sealing
    documents and restricting public access during trial."). The information was produced in this
    proceeding under a Highly Confidential designation, pursuant to the Court's Amended Interim
    Protective Order (ECF 185). The public has had no ptior access to the two categories of
    confidential information.

    Indeed, Magistrate Lehrburger has opined from the bench that both of these categories of DISH
    information are worthy of protection. The Magistrate has specifically stated that the fact that
    certain aspects of DISH's financial model have changed did not make earlier·versions of the
    model (which date no earlier than June 2019) stale. Tr. Dec. 5, 2019 Status Conference at 63:8-9
    ("It can't just be because there are a few changes that makes it stale. That's a lot of the chassis or
    the underbody of the car in there, and it still tells you something."). And the Magistrate likewise
    stated: "Certainly, RFP and responses that have been subject to confidentiality agreements, those
    are going to contain sensitive information, no doubt." See Tr. Dec. 5, 2019 Status Conference at
    65:3-4.

    Nor would the method of omitting a name or number, as has been done in this case to date, be
    adequate. A closed courtroom would permit Mr. Ergen to present more fulsome testimony about
    DISH's plans and discussions than the mere recitation of a number or name could provide. And
    the confidentiality of such testimony would not be adequately perceived by such limited
    methods.
                                                   '1:/UU'I: .l'ax berver
                                        .
    Case 1:19-cv-05434-VM-RWL Document' 350 Filed 12/23/19 Page 3 of 3
                                                   ./   ~~.




 The Honorable Judge Victor Marrero
 December 15, 2019
 Page3

. Third parties such as DISH receive greater protection than parties in the balance between privacy
  interests and public disclosure. See e.g., In re Digital Music Antitrust Litig., 321 F.R.D. 64, 82 fn
  1 (S.D.N.Y. 2017) (finding that "the privacy interests of the affected non-parties are sufficient to
  overcome the presumption of access" when "the nature of the information at issue, which
  concerns internal pricing strategies and competitive pricing data, is sufficiently sensitive to
  warrant redaction."). Indeed, this case is close to Dodona, where this Court held that the
  presumption in favor of public access was overturned, justifying protection of a third party's
  "investment strategies" and "proprietary modeling assumptions." Dodona I, LLC v. Goldman,
  Sachs & Co., 119 F. Supp. 3d 152, 156 (S.D.N. Y. 2015) (Marrero, J).

 Conversely, this request is distinguishable from Barr Labs., Inc. v. KOS Pharm., Inc., 362 F.
 Supp. 2d 421,422 (S.D.N.Y. 2005) (Ma1Tero, J.), where the parties requested a complete closure
 of the courtroom for the entire duration of the hearing and had chosen the public forum of the
 courtroom to adjudicate their dispute. By contrast, DISH, a non-party, is requesting only limited
 relief for a discrete set of topics and has made no forum choice of any kind.

 Finally, as the Second Circuit recognized, "a district judge considering whether to close a
 courtroom is necessarily engaged in an exercise of prediction regarding the potential for
 disclosure of material that may justifiably be protected even against the presumptive right of
 public access." Newsday LLC v. Cty. of Nassau, 730 F.3d 156, 163 fn 8 (2d Cir. 2013 ). Even if
 the courtroom is closed for a portion of the DISH witness testimony, Your Honor can decide
 after the trial has concluded to release portions of the closed session if the testimony does not in
 fact rise to the level of a protected trade secret.

 DISH has consulted with counsel for Defendants, who have assured DISH that the closed session
 can be choreographed in a minimally disruptive manner for the Court. DISH understands that the
 direct examination on these two topics will not exceed 20 minutes.



                                                Sincerely,



                                                       /s/
                                               Pantelis Michalopoulos (Pro Hae Vice Motion
                                               Pending)
                                               Charles Michael
                                               Counsel to DISH Network Corporation




                                              ~~~;r;~¥d tom,
                                               The Clerk of Court is directed to enter into the public record
                                                                                0


cc: All Counsel of Record (via email)
                                                                                              Court by


                                               SO ORDERED.



                                                              DATE
